Name: Commission Regulation (EEC) No 2462/89 of 10 August 1989 re-establishing the levying of customs duties on tents, products of category 91 (order No 40.0910), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  industrial structures and policy;  tariff policy
 Date Published: nan

 11 . 8 . 89 Official Journal of the European Communities No L 234/11 COMMISSION REGULATION (EEC) No 2462/89 of 10 August 1989 re-establishing the levying of customs duties on tents, products of category 91 (order No 40.0910), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4259/88 apply Whereas, in respect of tents, products of category 91 (order No 40.0910), the relevant ceiling amounts to 13 tonnes ; Whereas on 1 August 1989 imports of the products in question into the Community, originating in China, a country covered by preferential tariff arrangements, reached and were charged against the ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preference for 1989 to textile products originating in developing countries ('), and in particular Article 13 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of the Annex I and column 7 of its Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 12 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 14 August 1989 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 4259/88, shall be re-established in respect of the following products, imported into the Community and originating in China : Order No Category(units) CN code Description 40.0910 91 6306 21 00 Tents (tonnes) 6306 22 00 I \ 6306 29 00 \ Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 August 1989. For the Commission Jean DONDELINGER Member of the Commission (') OJ No L 375, 31 . 12. 1988 , p. 83 .